PER CURIAM.
We agree with the circuit court whose judgment is now under review, and with the circuit court of appeals for the eighth circuit, that only those handkerchiefs which are both embroidered and hemstitched are subject to the duty of 60 per centum ad valorem imposed by paragraph 373 of Schedule J of the act of October 1, 1890.
In affirming the judgment it is not to he taken that we concur in the opinion of the circuit court that the embroidered handkerchiefs which are not hemstitched are, by the proviso of paragraph *876373, dutiable as embroidered "textile fabrics.” It would seem that they are manufactured articles advanced beyond and outside of the category of textile fabrics, and, like hemstitched handkerchiefs, are dutiable under paragraph 349, as handkerchiefs. We do not decide this proposition definitely, however, because the case is here upon an appeal by the collector only. The importer, not having appealed, can only be heard in support of the decision below. Chittenden v. Brewster, 2 Wall. 191; Alviso v. U. S., 8 Wall. 337; The Stephen Morgan, 94 U. S. 599; Louden v. District, 104 U. S. 771. And, if an error has been committed by the court below, it was to the advantage of the collector, and furnishes him-no ground of complaint. Campbell’s Ex’rs v. Pratt, 2 Pet. 354; Tilden v. Blair, 21 Wall. 241; Bethell v. Mathews, 13 Wall. 1. The judgment is affirmed.